Case 4:20-cv-00283-O Document 39 Filed 03/22/21                  Page 1 of 3 PageID 492


                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                               FORT WORTH DIVISION
                        _____________________________________


JOHN KELLEY, et al.,

        Plaintiffs,

v.                                                    Civil Action No. 4:20-cv-00283-O

XAVIER BECERRA1, et al.,

        Defendants.


                      JOINT STATUS REPORT RE SCHEDULE
     The parties have conferred and respectfully submit this Joint Status Report in response

to the Court’s order of February 25, 2021 (ECF No. 36).

I.      Proposed Time Deadlines

        A.      Deadline to join other parties: July 1, 2021.

        B.      Deadline for parties seeking affirmative relief to designate expert
                witnesses: May 1, 2021.

        C.      Deadline for parties seeking affirmative relief to make the expert
                disclosures required by Rule 26(a)(2): May 1, 2021.

        D.      Deadline for parties opposing affirmative relief to designate expert
                witnesses: June 1, 2021.

        E.      Deadline for parties opposing affirmative relief to make the expert
                disclosures required by Rule 26(a)(2): June 1, 2021.

        F.      Deadline for all parties to designate rebuttal expert witnesses: July 1, 2021.




1
  Pursuant to Federal Rule of Civil Procedure 25(d), Xavier Becerra has been substituted
for Alex M. Azar II as Secretary of Health and Human Services, Janet L. Yellen has been
substituted for Steven T. Mnuchin as Secretary of the Treasury, and Martin J. Walsh has
been substituted for Eugene Scalia as Secretary of Labor.


joint proposed status report                                                          Page 1 of 3
Case 4:20-cv-00283-O Document 39 Filed 03/22/21                  Page 2 of 3 PageID 493


        G.      Deadline to object to experts (i.e., Daubert and similar motions): August 1,
                2021.

        H.      Deadline to amend the pleadings: July 1, 2021.

        I.      Deadline to mediate the case: The parties do not intend to mediate.

        J.      Deadline to complete discovery: October 1, 2021.

        K.      Deadline for plaintiff to file motion for summary judgment: November 1,
                2021.

                Deadline for defendants to file combined response to plaintiff’s motion for
                summary judgment and defendants’ cross-motion for summary judgment:
                30 days after plaintiff files motion for summary judgment.

                Deadline for plaintiffs to file combined response to defendants’ motion for
                summary judgment and reply brief in support of plaintiff’s motion for
                summary judgment: 30 days after defendant files cross-motion for summary
                judgment,

                Deadline for defendants to file reply brief in support of defendants’ mo-
                tion for summary judgment: 21 days after plaintiff files combined re-
                sponse to defendants’ motion for summary judgment and reply brief in
                support of plaintiff’s motion for summary judgment.

        L.      Deadline to file all other motions except motions in limine: 30 days after a
                ruling from this Court that denies each party’s motion for summary
                judgment.

        M.      Deadline for filing Rule 26(a)(3) disclosures: 30 days after a ruling from
                this Court that denies each party’s motion for summary judgment.

II.     The Need for a Trial Setting

        No jury has been demanded. This case is exceedingly unlikely to go to
        trial because the constitutional claims present pure questions of law.

III.    Other Issues the Parties Would Bring to the Court's Attention

        A.      The parties expect that Article III standing and burden on religious exercise
                will be the only issues on which discovery will be needed; the expert
                disclosures discussed above will be limited to the Article III standing issue.

        B.      The parties note that they do not believe that initial disclosures under Rule
                26(a)(1) are required in this action.




joint proposed status report                                                        Page 2 of 3
Case 4:20-cv-00283-O Document 39 Filed 03/22/21                  Page 3 of 3 PageID 494


        C.      The parties are not pursuing settlement, as the issues in the case (apart from
                the Article III standing issue and burden issue under RFRA) present pure
                questions of law.

        D.      The parties do not believe a status conference is necessary before the Court
                enters its scheduling order.




                                               Respectfully submitted.

  /s/ Jonathan F. Mitchell                      /s/ Christopher M. Lynch
 Jonathan F. Mitchell                          Christopher M. Lynch
 Texas Bar No. 24075463                        U.S. Department of Justice
 Mitchell Law PLLC                             Civil Division
 111 Congress Avenue, Suite 400                1100 L Street, NW
 Austin, Texas 78701                           Washington, DC 20005
 (512) 686-3940 (phone)                        (202) 353-4537 (phone)
 (512) 686-3941 (fax)                          (202) 616-8460 (fax)
 jonathan@mitchell.law                         christopher.m.lynch@usdoj.gov

 Counsel for Plaintiffs                        Counsel for Defendants

 Dated: March 22, 2021




joint proposed status report                                                        Page 3 of 3
